FEDERALDEFENDER SERVICES
  OF WISCONSIN, INC.
LEGAL COUNSEL

                                                                                    517 East Wisconsin
Craig W. Albee, Federal Defender                                                             Suite 182
Krista A. Halla-Valdes, First Assistant                                     Milwaukee, Wisconsin 53202

Joseph A. Bugni, Madison Supervisor                                             Telephone 414-221-9900
John W. Campion                                                                  Facsimile 414-221-9901
Shelley M. Fite
Anderson M. Gansner
Gabriela A. Leija
Peter R. Moyers
Ronnie V. Murray
Tom E. Phillip
Joshua D. Uller
Kelly A. Welsh



July 16, 2020


Honorable J. P. Stadtmueller
United States District Court
517 E. Wisconsin Avenue
Milwaukee, WI 53202

Re:       United States v. Randall Miller
          Case No. 97-CR-98

Dear Judge Stadtmueller:

In response to the Court’s July 6, 2020 Order, I am notifying the Court that our office will
be filing a supplement to Mr. Miller’s pro se motion for compassionate release. I apologize
for the delay in meeting the Court’s order. Simply stated, there is a lot of information to
review in this case.

While we will endeavor to file that supplement with the Court as soon as possible, given
the volume of medical records and other material, we ask the Court to allow us four
weeks to file the supplemental motion. Thank you.

Sincerely,

s/John W. Campion

JWC/jmb




                                          Milwaukee · Madison · Green Bay
           Case 2:97-cr-00098-JPS Filed 07/16/20 Page 1 of 1 Document 2215
